Citation Nr: 0937382	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-29 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1981 to 
September 1993.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision.


FINDINGS OF FACT

1.  The Veteran died in February 2009.

2.  At the time of his death, the Veteran had two claims 
pending before the Board.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in February 2009.  When he passed away, he 
had two claims pending before the Board.  As a matter of law, 
Veterans' claims do not survive their deaths.  Vda de 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, 
because the Veteran died while his claims were pending, his 
claims of entitlement service connection for bilateral 
hearing loss and for irritable bowel syndrome are now moot.  

As the Veteran's claims have become moot by virtue of his 
death, they are dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

A discussion about VA's duties to notify and assist 
concerning this claim is unnecessary because the Veterans 
Claims Assistant Act of 2000 has no effect where the law, and 
not the underlying facts or development of the facts, is 
dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).


ORDER

Service connection for bilateral hearing loss is dismissed.

Service connection for irritable bowel syndrome is dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


